Merrick, O. J.
This case presents the same questions as the case of the State y. Waples, just decided.
It also presents the further objection to a recovery by the State, viz: that the claim as a tax is not applicable to the defendant, who, being an attorney, is an officer of the State, and not subject to taxation for exercising the duties of his office.
We know no reason why attorneys-at-law may not be taxed if such be the pleasure of the Legislature, as well as persons pursuing any other employment.
Eor this, and the reasons given in the case of the State v. Waples, the judgment appealed from must be affirmed.
Judgment affirmed.